VAN BRUNT, P. J.
I dissent. There is not a particle of evidence before the court that the defendants, or any of them, ever *383had the paper in their possession. The averments in the affidavit are mere hearsay, two or three degrees removed,' and in the case of one of the parties the only evidence is her affidavit that she has not got, and never had, the paper. It is most extraordinary, under such circumstances, to compel parties to produce what they have not got, and to imprison them for not so doing.
O’BRIEN, J., concurs.